 Case 2:20-cv-00369-JES-NPM Document 2 Filed 05/27/20 Page 1 of 4 PageID 8



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

MICHAEL PARTON,

               Plaintiff,

v.                                     Case No:       2:20-cv-369-FtM-29NPM

LT. STEWARD, FNU CONNOR,
Lt., FNU MCMANUS, Capt., and
FNU MATSON, Sgt.,

               Defendants.


                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       This matter comes before the Court on initial review of the

file.        Plaintiff, a state prisoner, commenced this action by

filing a pleading titled "Order to Show Cause for a Preliminary

Injunction a[nd] Temporary Restraining Order" on May 21, 2020 (Doc.

#1),       which   the   Court   construes   as   a   motion   for   a   temporary

restraining order. 1         Included is Plaintiff’s “General Affidavit”

signed under penalty of perjury in which he claims staff informed

inmates about his charges and gave inmates permission “to do

inhumane acts to Plaintiff.”             Id. at 3.         Plaintiff states in

September 2019 he wrote a grievance to complain about unidentified

inmates pouring pills and other things down his throat while he is

asleep. Id. at 3-4.          On April 30, 2020, Defendant Stewart called

Plaintiff to his office to discuss the grievance and sent him to


       1
       The Court undertook an immediate review of the pleading and
found it did not warrant emergency handling.     See docket entry
dated May 22, 2020.
    Case 2:20-cv-00369-JES-NPM Document 2 Filed 05/27/20 Page 2 of 4 PageID 9



a psychiatrist, but the psychiatrist sent him back to his dorm.

Id. at 3. Plaintiff claims officials are violating his Eighth

Amendment rights by not stopping inmates from attacking him in his

sleep.     Id. at 4.     Plaintiff also complains that officials refused

to mail out this injunction.           Id.   Plaintiff does not specify what

injunctive      relief    he   seeks,    only     that    he    wants     defendants

“restrained from Florida.”           Id. at 2.

        Because a temporary restraining order is an extraordinary

remedy, a movant must establish the following four criterion:                      (1)

a    substantial    likelihood    of    success    on    the    merits,    (2)    that

irreparable injury will be suffered if the relief is not granted,

(3) that the threatened injury outweighs the                     harm the relief

would inflict on the other litigant, and (4) if issued, the

injunction would not be adverse to the public interest.                        Long v.

Sec’y, Dep’t of Corrs., 924 F.3d 1171, 1176 (11th Cir. 2019).

Recognizing that such requests “are not uncommon in federal court

and sometimes involve decisions affecting life and death” such

relief may not be granted “unless the movant establishes the

substantial likelihood of success criterion.”                    Schiavo ex rel.

Schindler     v.   Schiavo,    403   F.3d    1223,   1226      (11th    Cir.    2005).

Issuing a temporary restraining order “is the exception rather

than the rule.”        Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir.

2000) (quoting Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 179

(5th Cir. 1975)).          Further, under Local Rule 4.05(a), “[s]uch

orders will be entered only in emergency cases to maintain the

                                        - 2 -
Case 2:20-cv-00369-JES-NPM Document 2 Filed 05/27/20 Page 3 of 4 PageID 10



status   quo   until     the   requisite   notice    may   be    given    and   an

opportunity is afforded to opposing parties to respond to the

application for a preliminary injunction.”                 And the movant is

required   to:   specifically      describe    the   conduct     sought    to   be

enjoined; provide sufficient factual detail so the Court can

determine the appropriate security which must be posted by the

movant; accompany the motion with a proposed form order; and,

attach a supporting legal memorandum.          M.D. Fla. R. 4.05(b).

     Plaintiff has not complied with the requirements of either

Fed. R. Civ. P. 65(b) or M. D. Fla. R. 4.05(b).             Plaintiff has not

demonstrated a threat of an immediate and irreparable injury or

loss, nor has he posted security, or explained why security should

not be posted.         Further, Plaintiff has not addressed yet alone

demonstrated     the    four   prerequisites   mandated     by   the     Eleventh

Circuit to warrant preliminary injunctive relief.

      Plaintiff did not accompany his motion with a complaint.                  A

civil action “is commenced by filing a complaint with the court”

not a motion.     Fed. R. Civ. P. 3.       If Plaintiff wishes to initiate

a civil rights complaint under 42 U.S.C. § 1983, the Court has

approved the use of a civil rights complaint form for cases filed

by any confined person under 42 U.S.C. § 1983. If Plaintiff

believes correctional officials are violating his Eighth Amendment

rights he may file the enclosed civil rights complaint form and

accompany it with the $400.00 filing fee or the enclosed affidavit

of indigency if he does not have adequate funds to initiate the

                                    - 3 -
Case 2:20-cv-00369-JES-NPM Document 2 Filed 05/27/20 Page 4 of 4 PageID 11



action.

      Accordingly, it is hereby

      ORDERED:

      1.     Plaintiff's pleading (Doc. #1) construed as a motion for

temporary restraining order is DENIED and this case is dismissed

without prejudice.

      2.     The Clerk shall provide Plaintiff with a blank copy of

the Court’s approved civil rights complaint and affidavit of

indigency forms with this Order. If Plaintiff wishes to file a

civil right complaint about the allegations he raises in the

motion, he must initiate a new action using the enclosed form

accompanied by the requisite filing fee or affidavit of indigency

forms.     Plaintiff should not place the above case number on the

forms.     The Clerk of Court will assign a new case number when, and

if, Plaintiff files a new action.

      3.     The Clerk will enter judgment, terminate any pending

motions as moot, and close this file.

      DONE and ORDERED at Fort Myers, Florida, this           27th     day

of May, 2020.




SA:   FTMP-1

Copies:
Pro se plaintiff
Encl. Pro se confined litigant’s complaint form


                                  - 4 -
